82 So. 3d 213 (2012)
STATE of Florida, Appellant,
v.
Christopher SANTOS, Appellee.
No. 4D10-3247.
District Court of Appeal of Florida, Fourth District.
March 21, 2012.
Pamela Jo Bondi, Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellant.
Carey Haughwout, Public Defender, and John Pauly, Assistant Public Defender, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See State v. Chubbuck, ___ So.3d ___, 2012 WL 716136 (Fla. 4th DCA Mar. 7, 2012).
WARNER, STEVENSON and CONNER, JJ., concur.